DETAILED ACTION
This action is responsive to the Amendments and Remarks received 12/01/2021 in which claim 3 is cancelled, claims 1, 4–10, 19, and 20 are amended, and claim 21 is added as a new claim.
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 does not share features with the elected claim set and further would be a burden due to the need for a different strategy of search.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
On page 10 of the Remarks, Applicant contends, “Lee does not even mention any ‘maximum skip size’ in the disclosed determination that ‘width [of the current block] is greater than the height’…”  Examiner disagrees.  For example, Lee’s paragraph [0182] explicitly explains that when a height or width is greater than a threshold (the threshold being the other dimension) transform skip may be allowed.  Furthermore, Lee’s paragraph [0159] teaches “information for determining the size of a block allowed to skip a transformation.”  It is unclear how these teachings would not teach or suggest the claimed feature that transform skip is performed if no dimension exceeds a threshold.  Applicant asserts “Lee does not disclose whether ‘each dimension’ (i.e., also teaches “log2_transform_skip_max_size_minus2,” it appears Applicant’s argument that Lee’s teachings are deficient is directly refuted by none other than Applicant’s own Specification  For these reasons, Examiner is unpersuaded.
On page 10 of the Remarks, Applicant argues that there is no evidence that the art bases decisions off the luma block.  Examiner finds this argument is absurd.  If Applicant believes strongly that evidence is required to establish such a fact, Examiner would entertain an affidavit from the inventors swearing they have no knowledge of such a fact.  In the meantime, Applicant’s paragraph [0093] describes a log2_transform_skip_max_size_minus2 parameter.  What is Applicant’s understanding 
On page 11 of the Remarks, Applicant again contends the rejection is deficient for failing to teach or suggest a maximum value of a dimension of a luma sample of the prediction block and a maximum value of a dimension of the prediction block.  Examiner disagrees.  Attorney arguments and conclusory statements unsupported by factual evidence are entitled to little probative value.  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); see also In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (holding that the Board reasonably interpreted 37 C.F.R. S 41.37(c)(1)(vii) as requiring "more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art."); Ex parte Belinne, No. 2009-004693, slip op. at 7-8 (BPAI Aug. 10, 2009) (informative).  Again, what is Applicant’s understanding of the log2_transform_skip_max_size_minus2 parameter?  What specific bases including citations to such establish this understanding?  In view of Applicant’s Remarks, Examiner hereby requires a formal answer to these questions under the authority described in MPEP 704.11.  
Other claims are not argued separately.  Remarks, 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 2, 4–8, 10–12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0227260 A1) and Jeon (US 2016/0269730 A1).
Regarding claim 1, the combination of Lee and Jeon teaches or suggests a video processing method, comprising: determining to skip a transform process for a prediction residual based on a maximum transform size of a prediction block (Lee, ¶ 0159:  teaches invoking a transform skip process and encoding a transform skip flag indicative of that process if the block is smaller than a transform skip max size) wherein determining to skip the transform process for the prediction residual comprises determining to skip the transform process based on a determination that no dimension of the prediction block is larger than a threshold (Lee, ¶ 0159:  teaches invoking a transform skip process and encoding a transform skip flag indicative of that process if the block is smaller than a transform skip max size; Lee, ¶ 0182:  teaches that each dimension is checked for exceeding the maximum skip size for non-square blocks so that if a dimension is larger than a threshold, transform along that dimension cannot be skipped), the threshold having a maximum value equal to one of a maximum value of a dimension of a luma sample of the prediction block (Examiner interprets this limitation as handling the case where the color sampling ratio is other than 4:4:4, such as 4:2:2 or 4:2:0; Because the size of the chroma blocks are smaller than the size of the luma block when using chroma subsampling, picking the luma block as the relevant block simplifies how the comparison is checked; Examiner notes the art typically bases decisions off the luma block and applies those decisions for both chroma blocks as well), or a maximum value of a dimension of the prediction block (Unlike above, Examiner interprets this limitation as handling the scenario in which the color sampling is 4:4:4, such that the size of the prediction unit is the size of the block for all three color components of the video signal); and signaling the maximum transform size in a sequence parameter set (SPS) (While Lee teaches signaling encoding parameters in the SPS and PPS, for example in paragraph [0088], Lee does not explicitly teach putting the transform skip max parameter in the SPS; Jeon, ¶ 0008:  teaches coding a max transform size skip value in the SPS).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lee, with those of Jeon, because both references are drawn to the same field of endeavor and because, as evidenced by both Jeon and Lee, coding certain parameters in the SPS or PPS is well-understood, routine, conventional activity in the art.  Therefore, the combination is nothing more than a combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Lee and Jeon used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Lee and Jeon teaches or suggests the method of claim 1, further comprising: determining to skip the transform process further based on a parameter indicative of a transform skip mode (Lee, ¶ 0159:  teaches invoking a transform skip process and encoding a transform skip flag indicative of that process if the block is smaller than a transform skip max size).
Regarding claim 4, the combination of Lee and Jeon teaches or suggests the method of claim 1, wherein the one of the maximum value of the dimension of the luma sample or the maximum value of the dimension of the prediction block is a dynamic value (Jeon, ¶ 0086:  teaches the maximum transform skip block size is dynamic and can be driven by encoder decisions or by the user; see also Jeon, ¶‌ 0078).
Regarding claim 5, the combination of Lee and Jeon teaches or suggests the method of claim 1, wherein the dimension of the prediction block comprises a height or a width (Of course; Lee, ¶ 0127:  explains that block sizes are defined by their width and/or height).
Regarding claim 6, the combination of Lee and Jeon teaches or suggests the method of claim 1, wherein the maximum value of the threshold is 64 (Jeon, ¶ 0079:  teaches the maximum is a variable for a log base 2 expression and provides examples of 4 or 5, which would yield block sizes of 16x16 or 32x32; Examiner finds, in view of this teaching, that a value of 6, yielding a block size of 64x64 would be obvious to the skilled artisan absent some articulation as to why 64x64 would not have been desirable; Lee, ¶ 0097:  explains a typical maximum prediction block size is 64x64; see also Lee, ¶ 0109).
Regarding claim 7, the combination of Lee and Jeon teaches or suggests the method of claim 1, wherein the maximum value of the threshold is 32 (Jeon, ¶ 0079:  teaches a maximum size of 32x32).
Regarding claim 8, the combination of Lee and Jeon teaches or suggests the method of claim 1, wherein a minimum value of the threshold is 4 (Lee, ¶ 0097:  teaches the minimum size of a block is 4x4; see also Jeon, ¶ 0004).
Regarding claim 10, the combination of Lee and Jeon teaches or suggests the method of claim 1, wherein the maximum value of the threshold is determined based on at least a first parameter in a first parameter set (Jeon, ¶ 0008:  teaches the max transform skip size can be in the SPS or PPS).
Regarding claim 11, the combination of Lee and Jeon teaches or suggests the method of claim 10, wherein the first parameter set is a sequence parameter set (SPS) (Jeon, ¶ 0008:  teaches the max transform skip size can be in the SPS or PPS).
Regarding claim 12, the combination of Lee and Jeon teaches or suggests the method of claim 10, wherein a value of the first parameter is 0 or 1 (Jeon, ¶ 0096:  teaches that with a maximum size of 8x8 or 4x4, the parameter would be 0 or 1 because they subtract 2 from the log2 of the size).
Claim 19 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jeon, and Hsiang (US 2018/0278958 A1).
Regarding claim 9, the combination of Lee, Jeon, and Hsiang teaches or suggests the method of claim 1, wherein the threshold is equal to the maximum value of the dimension of the luma sample indicative of luminance information of the prediction block 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lee and Jeon, with those of Hsiang, because all three references are drawn to the same field of endeavor and because, as evidenced by the three references, coding max transform size parameters in the SPS or PPS is well-understood, routine, conventional activity in the art.  Therefore, the combination is nothing more than a combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Lee, Jeon, and Hsiang used in this Office Action unless otherwise noted.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jeon, and Koo (US 2020/0322635 A1).
Regarding claim 13, the combination of Lee, Jeon, and Koo teaches or suggests the method of claim 10, wherein the maximum value of the threshold is determined based on at least the first parameter in the first parameter set and a third parameter in the first parameter set (Jeon, ¶ 0018:  teaches there is both a max transform skip block size parameter and transform skip enable parameter (flag), but Jeon teaches they would both be found in the PPS; Koo, ¶ 0216:  teaches the transform skip enabled flag can be set in the SPS or PPS).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lee and Jeon, with those of Koo, because all three references are drawn to the same field of endeavor and because, as evidenced by the three references, coding max transform size parameters in the SPS or PPS is well-understood, routine, conventional activity in the .
Allowable Subject Matter
Claims 14–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  According to Applicant’s published paragraph [0141], the sps_max_luma_transform_size_64_flag takes on a value of 0 or 1 and according to Applicant’s published paragraph [0142], the log2_transform_skip_max_size_minus2 can be in a range from 4x4 blocks to 64x64 blocks.  All of this is in the prior art of record used to reject the claims or found in JVET-02001-vE as supplied by Applicant on the IDS dated 04/21/2021.  What could not be found was the claimed combination of those two syntax elements so that the claimed combination yields a maximum size allowable for transform skipping.  Examiner finds this approach is perhaps beneficial because it saves a bit (removes redundancy) by utilizing the max transform flag to keep the range of values of the max size minus 2 parameter to two bits (0–3).  Claims 14–18 are considered to adequately capture this inventive aspect when viewed in light of the additional description provided by Applicant’s Specification.

Conclusion
Kim (US 2016/0373783 A1) teaches, “Here, the parameter ‘log2TrafoSize’ means the size of a TU block for a luma signal.” (¶ 0160).  It also teaches, “log2TrafoWidth refers to the width of a current block, and log2TrafoHeight refers to the height of the current block. log2TrafoSize refers to a value obtained by right shifting and performing operations for the sum of received log2TrafoWidth and log2TrafoHeight and means a TU block size for a luma signal.” (¶ 0181).
Chien (US 2017/0214940 A1) teaches log2TrafoSize is the size of the current prediction block (e.g. ¶ 0037).
Fu (US 2019/0098305 A1) teaches replacing block size with block width and block height (see e.g. ¶¶ 0079, 0084, and 0090).
Deshpande (US 2021/0281868 A1) teaches that when the syntax element is silent on whether it is for a luma block, it’s for a luma block (those skilled in the art know). (¶ 0082).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481